                                           Case 3:21-cv-04530-JSC Document 11 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEYHAN MOHANNA,                                    Case No. 21-cv-04530-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                 v.                                         PLAINTIFF
                                   9

                                  10     DEUTSCHE BANK NATIONAL TRUST                       Re: Dkt. No. 5
                                         COMPANY,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Keyhan Mohanna, who is proceeding without counsel, filed this wrongful

                                  14   foreclosure action against Defendant Deutsche Bank National Trust. Defendant filed a motion to

                                  15   dismiss on July 14, 2021, and under Civil Local Rule 7-3(a), Plaintiff’s opposition was due July

                                  16   28, 2021. (Dkt. No. 5.) However, Plaintiff has not filed an opposition to the motion to dismiss.

                                  17   Accordingly, Plaintiff is ORDERED TO SHOW CAUSE as to why this action should not be

                                  18   dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b). Plaintiff shall file

                                  19   a written response to this Order along with his opposition or statement of non-opposition to

                                  20   Defendant’s motion to dismiss by August 19, 2021. If Plaintiff fails to respond to this Order, this

                                  21   action may be dismissed for failure to prosecute.

                                  22          In light of this Order, the August 26, 2021 hearing date on Defendant’s motion to dismiss

                                  23   is VACATED. The Court will reset the hearing date, if necessary, upon receipt of Plaintiff’s

                                  24   response to this Order and the motion to dismiss.

                                  25          As Plaintiff is proceeding without representation by an attorney, the Court directs his

                                  26   attention to the Handbook for Pro Se Litigants, which is available along with further information

                                  27   for the parties on the Court’s website located at http://cand.uscourts.gov/proselitigants. Plaintiff

                                  28   may also contact the Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796,
                                          Case 3:21-cv-04530-JSC Document 11 Filed 08/05/21 Page 2 of 2




                                   1   Telephone No. (415)-782-8982, for free assistance regarding his claims.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 5, 2021

                                   4

                                   5
                                                                                                  JACQUELINE SCOTT CORLEY
                                   6                                                              United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
